638 So. 2d 630 (1994)
Robert CARSTENS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-1815.
District Court of Appeal of Florida, Fourth District.
July 6, 1994.
Richard L. Jorandby, Public Defender, and Cherry Grant, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and John Tiedemann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Appellant having died while his appeal was pending, we hereby permanently abate the prosecution of his case ab initio in the trial and appellate courts. McCall v. State, 605 So. 2d 602 (Fla. 1st DCA 1992).
GUNTHER, FARMER and KLEIN, JJ., concur.